UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6460


LEONARD LORENZO BULLOCK,

                    Plaintiff - Appellant,

             v.

SERGEANT WILLIAMS, Building Support Supervisor; M. VANDERMARK,
Operations Officer; ANITA CRITTON, Grievance Coordinator; BETH CABEL,
Warden; LIEUTENANT GOODRICH, Building Supervisor; OFFICER
CHENAULT, Floor Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00832-JAG-EWH)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Lorenzo Bullock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leonard Lorenzo Bullock appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice for failure to comply with the magistrate judge’s order

directing him to pay the initial partial filing fee or submit a sworn statement that he is

unable to pay the fee. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Bullock v. Williams,

No. 3:20-cv-00832-JAG-EWH (E.D. Va. Mar. 9, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2